DETAILED ACTION
	This office action is in response to the filed application 16/445,785 on June 19, 2019 with claims to foreign application filed on July 23, 2018. 
	Claims 1-19 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 26, 2020 and June 19, 2019 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing module, a verification module and an interconnect module. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The instant specification states “modules” are implemented as being generated by software or program instructions (page 10). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izzo et al. (US 2018/0329397). 

In regard to claim 1, Izzo et al. teach a data processing apparatus comprising:
a processing module to initiate data handling transactions, for transmission to a data handling module by a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
a verification module connectable to the transaction interface and configured to detect test data, representing an ordered series of communications via the transaction interface generated in response to a test series of processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
in which the verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions and to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 2, Izzo et al. teach an apparatus according to claim 1, in which:
the processing module is configured to execute the test series of processing instructions two or more successive times (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9); and
the verification module is configured to detect a respective instance of the test data corresponding to each time the test series of processing instructions is executed (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 3, Izzo et al. teach an apparatus according to claim 2, in which the processing module comprises a set of two or more processors configured to initiate data handling transactions which access a memory address space common to the set of two or more processors (multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40).

two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 5, Izzo et al. teach an apparatus according to claim 4, in which the first and second subsets of the set of two or more processors have a common instruction set architecture (two fully redundant processor systems, fig. 9, 122, pg. 67.

In regard to claim 6, Izzo et al. teach an apparatus according to claim 4, in which the first and second subsets of the set of two or more processors have different respective data handling throughputs and different respective power consumptions (under this system, different cores 32a and 32b may execute identical programs, pg. 67).   It is noted that different cores are executing, so no matter how similar they are, there would be a different in throughputs and power consumptions. 

In regard to claim 7, Izzo et al. teach an apparatus according to claim 2, in which the processing module is configured to execute a barrier instruction between initiation of each data handling transaction, for one instance of execution of the test series of processing instructions (steps of scanning and preparation of the input table values per process blocks, fig. 8, pg. 66).

the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 9, Izzo et al. teach an apparatus according to claim 8, comprising an interconnect module providing a data connection between the processing module and the data handling module (cores may share a cache as well as cache control hardware and a memory controller, pg. 39).

In regard to claim 10, Izzo et al. teach an apparatus according to claim 9, in which one of the two or more transaction interfaces is an interface between the processing module and the interconnect module, and another of the two or more transaction interfaces is an interface between the interconnect module and the data handling module (program 46a may be assigned to a first core A, program 46b may be assigned to a second core B and the scanning and preparation of the input table values per process block might be executed by a third core C, pg. 65, fig. 7).

In regard to claim 11, Izzo et al. teach an apparatus according to claim 1, in which:
each data handling transaction has an associated transaction identifier (input table and output table, pg. 42, each ); and
comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6).

In regard to claim 12, Izzo et al. teach an apparatus according to claim 1, in which the processing module is configured to execute processing instructions to control operation of the verification module (the comparison steps of process blocks 110, 112 and the scanning output of process block 112 may be implemented by the core designated C, pg. 65, fig. 7).

In regard to claim 13, Izzo et al. teach an apparatus according to claim 12, in which the processing module is configured to generate the test series of processing instructions (the steps of process block 102-114 are then repeated indefinitely during execution of the control process, pg. 63).

In regard to claim 14, Izzo et al. teach an apparatus according to claim 12, in which the processing module is configured to enable and disable the operation of the verification module (move to safe state where the output values revert to predetermined safe output values, fig. 6, 112, 116, pg. 62-64).

In regard to claim 15, Izzo et al. teach an integrated circuit having circuitry to provide data processing apparatus according to claim 1 (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39).


a processing module to initiate data handling transactions, for transmission to a data handling module by a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
a verification module connectable to the transaction interface and configured to detect test data, representing an ordered series of communications via the transaction interface generated in response to a test series of processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
in which the verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions and to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 17, Izzo et al. teach a system comprising:
an integrated circuit providing circuitry to implement a hardware processing module to initiate data handling transactions, for transmission to a data handling module by a hardware transaction interface, in response to successive processing instructions, and a hardware safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
a computer program for controlling a host data processing apparatus to provide a simulation environment comprising an emulated processing module to initiate data handling transactions, for transmission to a data handling module by an emulated transaction interface, in response to successive processing instructions, and an emulated verification module connectable to the emulated transaction interface and configured to detect emulation test data, representing an ordered series of communications via the emulated transaction interface generated in response to the test series of processing instructions (memory 42 holds a control program set 44 implementing the logic necessary to control the industrial process 18, pg. 40, safety controller provide full redundancy, pg. 36-38);
in which one or both of the hardware verification module and the emulated verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions, at least one instance of the two or more instances being hardware test data and at least one instance of the two or more instances being emulation test data, and to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).
safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
in which the verification module is connectable to the transaction interface and configured to detect test data, representing an ordered series of communications via the transaction interface generated in response to a test series of processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
in which the verification module is configured to compare two or more instances of the test data generated in response to the same test series of processing instructions and to detect whether the two or more instances of the test data are identical (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67).

In regard to claim 19, Izzo et al. teach a data processing method comprising: 
a processing module initiating data handling transactions, for transmission to a data handling module by a transaction interface, in response to successive processing instructions (safety controllers may provide for multicore processor providing multiple processor cores on a single integrated circuit die, pg. 39, multicore processor may communicate with a common memory that holds a control program set which include two diverse but functionally identical programs 46a and 46b, pg. 40);
detecting test data, representing an ordered series of communications via the transaction interface generated in response to a test series of processing instructions (execution of programs 46a and 46b separately on different cores provides for the ability to diagnose some types of hardware failures, pg. 67, fig. 9);
comparing two or more instances of the test data generated in response to the same test series of processing instructions (two fully redundant processor systems, comparison of the outputs made as indicated by comparison block, fig. 9, 122, pg. 67); and
detecting whether the two or more instances of the test data are identical (comparison of the process block indicating a discrepancy between the values from the safety controller for the industrial process 118, pg. 68, fig. 9, fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Silicon Valley Regional Office
Loan.truong@uspto.gov